Citation Nr: 1423538	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  11-03 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for service-connected right foot bursitis. 

2.  Entitlement to a separate compensable rating for service-connected right Achilles tendonitis. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1987 to January 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's most recent VA foot examination was conducted in May 2009, five years ago.  In February 2013, the Veteran asserted that his torn Achilles tendon and associated tendonitis had worsened and caused reductions in use of the leg and muscle mass, which in turn caused additional disability apart from his ankle disability.  The Board must remand the case in order to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his ankle disability, including any additional disability resulting from his ankle disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43, 186 (1995). 

The May 2009 VA examination report includes a finding that the Veteran's right foot was observed to plantar flex less than his left foot, with compression of the calf muscles.  Yet the examination report also included a measurement of plantar flexion to 45 degrees bilaterally.  These findings appear to be contradictory.  On remand, the examiner should indicate the Veteran's range of right foot plantar flexion and if it is less than that of his left foot plantar flexion, indicate the degrees of difference. 

The Veteran's claims file should be updated with any outstanding VA treatment records, and the Veteran should be provided an opportunity to submit any outstanding, pertinent private treatment records or authorize VA to obtain such records on his behalf. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding, pertinent VA treatment records and associate them with the claims file.

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his right foot bursitis and right Achilles tendonitis.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records.

3.  Then, provide the Veteran an appropriate VA examination to determine the current nature and severity of his right foot bursitis and right Achilles tendonitis.  The claims file must be made available to the examiner for review.  

All necessary tests should be conducted, and all findings should be set forth in a legible report.  

The VA examiner should conduct range-of-motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement should be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner should estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically.

In addition to all range-of-motion testing described above, the examiner should also specifically indicate whether the Veteran's range of right foot plantar flexion is less than that of his left foot plantar flexion, and if so, indicate the degrees of difference.

The examiner should also specifically address whether any additional disability is caused by reduction in use of the leg and/or any reduction in muscle mass of the leg resulting from right foot bursitis and/or Achilles tendonitis.

4.  Then, readjudicate the appeal.  If the benefits sought are not granted in full, issue the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



